DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 9/8/2022.
Claim(s) 3, 8-13, 18, 23-25, 27-28 and 31 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-2, 4-7,14-17, 19-22, 26, 29-30 and 32 is/are currently pending.

Drawings
The drawings were received on 7/1/2020.  These drawings are objected.
Figs. 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Applicant's arguments filed 9/8/2022 have been fully considered but they are not persuasive.
On pages 6-11 of the remarks, in regard to claims 1, 16 and 32, the Applicant disagrees with the rejection under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 20200280483 embodiment #1 (hereinafter referred to as “Zhang1”) in view of Zhang et al. US 20200280483 embodiment #2 (hereinafter referred to as “Zhang2”).
Specifically, the Applicant remarks:
Issue #1a:
“Here, Zhang 1 discloses that the all reference signals meeting a QCL relationship are compared against a threshold to determine whether a link failure occurs, and that a quality of downlink reference signal (or a downlink reference signal resource) identifies a transmit beam.”
“Here, Zhang 1 discloses that the all reference signals meeting a QCL relationship are compared against a threshold to determine whether a link failure occurs, and that a quality of downlink reference signal (or a downlink reference signal resource) identifies a transmit beam.”
However, Zhang 1 does not disclose that the TCI table is somehow configured with a transmission configuration indication table to indicate source reference signals for different quasi co-location parameters.”

Issue #1b:
“In the rejection the Examiner appears to link the control resource sets of Zhang 1 as source reference signals for different quasi co-location parameters. This is clearly not supported in Zhang 1.
With regards to the control resource sets, Zhang 1 as cited above discloses "In the plurality of control resource sets obtained through division in the control area, control resource sets differ in configuration information, for example, frequency domain widths are different, and time domain lengths are different." However, Zhang I does not disclose that this differing configuration information comprises source reference signals for different quasi-location parameters.

Issue #1c:
“Here, Zhang discloses that TCI table of the PDSCH is used to indicate candidate QCL information of the PD SCH, that the TCI table is a TCI table reconfigured by the network device for the terminal device, and that TCI table means a TCI table in the previous CO RESET in which a link fault/a link failure occurs previously. Here, Zhang discloses that the TCI table is reconfigured by the network device for the terminal device to mean that a link failure or fault has
occurred.
“However, Zhang does not disclose that the terminal device of Zhang 1 is somehow configured with a transmission configuration indication table to indicate source reference signals for different quasi co-location parameters.”

Issue #1d:
	“Further, none of the references cited overcome at least the shortfalls of Zhang I as stated above.”

The Examiner respectfully disagrees. 

With regards to issue #1a above:
The Examiner notes Zhang teaches:
“The sending unit 502 is configured to send, based on first information, a physical downlink control channel PDCCH during a first time period after the moment n, where the first information includes quasi co-location QCL assumption information of a first reference signal and a second reference signal, the first reference signal is used to demodulate the PDCCH, and the second reference signal is a reference signal meeting a first threshold; and/or” (0223).
“The second threshold and the foregoing first threshold may be the same or may be different.” (0173)
“the sending unit 502 is configured to send, based on second information, a physical downlink shared channel PDSCH during a first time period after the moment n, where the second information includes quasi co-location QCL assumption information of a third reference signal and a fourth reference signal, the third reference signal is used to demodulate the PDSCH, and the fourth reference signal is a reference signal meeting a second threshold.” (0224)
Where there are two sets of “QCL assumption information”, where one “QCL assumption information” is associated with a “second reference signal is a reference signal meeting a first threshold” and another “QCL assumption information” associated with “fourth reference signal is a reference signal meeting a second threshold”.  Where “second reference signal is a reference signal” and “fourth reference signal is a reference signal” maps to “source reference signals”, where “first threshold”/”second threshold” associated with respective “QCL assumption information” maps to “quasi co-location parameters”. Where there is a plurality of thresholds which is counter to Applicant’s apparent argument of a single “threshold to determine whether a link failure occurs”. Where two sets of “QCL assumption information” with respective “first threshold”/”second threshold” maps to a “table”.  Where “second threshold and the foregoing first threshold may be ... or may be different” maps to “different”.  Where these teachings of Zhang are considered as counter to the Applicant’s arguments.

With regards to issue #1b above:
The “QCL assumption information” with respective “first threshold”/”second threshold” as taught by Zhang are not considered as “control resource sets”, as argued by the Applicant.

With regards to issue #1c above:
Please see the arguments with regards to issue #1a as noted above.

With regards to issue #1d above:
Please see the arguments with regards to issue #1a as noted above.


On page 11 of the remarks, in regard to claims 2 4-7, 15, 17, 19-22, 25, 26 and 30, the Applicant states that the claims are allowable at least due to the deficiencies of the ground of rejection applied to the independent claims.  
      The Examiner respectfully disagrees.  The Examiner kindly refers the Applicant to the reasoning pertaining to the independent claims, detailed above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 7, 14, 15, 16, 17, 19, 20, 22, 26, 29, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 20200280483 embodiment #1 (hereinafter referred to as “Zhang1”, cited in Non-Final Rejection dated 4/12/2022) in view of Zhang et al. US 20200280483 embodiment #2 (hereinafter referred to as “Zhang2”, cited in Non-Final Rejection dated 4/12/2022).

As to claim 1:
Zhang1 discloses:
A method comprising:
determining a second beam for a node in a wireless communications system to switch to from a first beam;
(“To quickly recover a link when the beam is blocked, the network device needs to configure, for the terminal, a reference signal resource set used for beam failure detection (beam failure detection RS set) and a reference signal resource set used for recovering a link between the terminal device and the network device (candidate beam identification RS set) (also referred to as a candidate reference signal resource set). An RS in the beam failure detection RS set and a reference signal of the downlink physical control channel PDCCH meet a QCL relationship. When channel quality information (for example, an RSRP or a CQI) of some or all reference signals in the set is lower than a preset threshold, it is determined that a communication link fault occurs. In this application, the communication link fault may also be referred to as a communication link failure, a beam fault, a beam failure, a link fault, a link failure, a communication fault, a communication failure, and the like. In this specification, these concepts have a same meaning. After the communication link fault occurs, the terminal needs to select, from the candidate reference signal set, a reference signal resource whose channel quality information (for example, an RSRP or a CQI) is higher than the preset threshold, to recover a communication link. Herein, the beam failure detection RS set is used by the terminal to detect channel quality of a transmit beam of the network device. The transmit beam is a beam used by the network device when communicating with the terminal. The candidate beam identification RS set is a reference signal set used to initiate link reconfiguration after the terminal determines that a communication link fault occurs on the transmit beam of the network device. In this application, link reconfiguration may also be referred to as recovery of the communication between the network device and the terminal device. In a specific implementation, the reference signal resource set used for beam failure detection and the reference signal resource set used for recovering the link between the terminal device and the network device may also have other names. This is not specifically limited in this application.”; Zhang et al.; 0101)
(where
“The candidate beam identification RS set is a reference signal set used to initiate link reconfiguration after the terminal determines that a communication link fault occurs on the transmit beam of the network device”/FIGs. 1, 2 maps to “determining a second beam for a node in a wireless communications system to switch to from a first beam”, where “used to initiate” maps to “determining”, “candidate beam” maps to “second beam”, “network device” maps to “node”, FIGs. 1, 2 illustrate “wireless communications system”, “link reconfiguration” maps to “switch”, “the transmit beam” maps to “first beam”

transmitting a beam failure recovery ... resource associated with the second beam; and
(where
“To quickly recover a link when the beam is blocked, the network device needs to configure, for the terminal, a reference signal resource set used for beam failure detection (beam failure detection RS set) and a reference signal resource set used for recovering a link between the terminal device and the network device (candidate beam identification RS set) (also referred to as a candidate reference signal resource set)”/”link reconfiguration after the terminal determines that a communication link fault occurs on the transmit beam of the network device. In this application, link reconfiguration may also be referred to as recovery of the communication between the network device and the terminal device” maps to “transmitting a beam failure recovery ... resource associated with the second beam”, where “needs to configure” maps to “transmitting”, “recover a link when the beam is blocked”/”link reconfiguration...on the transmit beam”/”link reconfiguration...also referred to as recovery” maps to “beam failure recovery”, where the “link” and the “beam” are considered as integral and recovery of the “link” is considered as recovery of the “beam”, where “blocked” maps to “failure”, “reference signal resource set used for recovering” maps to “resource”, “candidate beam” maps to “second beam”

monitoring a control resource set of a downlink reference signal associated with the second beam....
(“The candidate beam identification RS set is a reference signal set used to initiate link reconfiguration after the terminal determines that a communication link fault occurs on the transmit beam of the network device. In this application, link reconfiguration may also be referred to as recovery of the communication between the network device and the terminal device. In a specific implementation, ... After the communication link fault occurs, the terminal needs to select, from the candidate reference signal set, a reference signal resource whose channel quality information (for example, an RSRP or a CQI) is higher than the preset threshold, to recover a communication link. Herein, the beam failure detection RS set is used by the terminal to detect channel quality of a transmit beam of the network device...and the reference signal resource set used for recovering the link between the terminal device and the network device may also have other names. This is not specifically limited in this application.” maps to “monitoring a control resource set of a downlink reference signal associated with the second beam”, where “used to initiate” is considered as requiring “monitoring”, in order to perform “initiate”, “RS set...used to initiate” maps to “control resource set”, where “RS set” maps to “resource set”, “used to initiate” maps to “control”, “RS set is a reference signal set used to initiate” maps to “control resource set of a...reference signal”, “candidate beam” maps to “associated with the second beam”, “terminal needs to select, from the candidate reference signal set, a reference signal resource whose channel quality information (for example, an RSRP or a CQI” maps to “downlink”

Zhang1 teaches a candidate beam identification RS set used to initiate link reconfiguration for switching from a current transmit beam to a candidate beam.

Zhang1 as described above does not explicitly teach:
 [transmitting a beam failure recovery] request [resource associated with the second beam]
via transmission configuration indication linkage for physical downlink control channel to receive a response to the beam failure recovery request resource transmission
wherein the node | is configured with a transmission configuration indication table to indicate source reference signals for different quasi co- location parameters.

However, Zhang2 further teaches a TCI/QCL/reference signals/thresholds capability which includes:
 [transmitting a beam failure recovery] request [resource associated with the second beam]
(“The terminal device sends the link reconfiguration request information by using the terminal transmit beam corresponding to the identified terminal receive beam that has good quality. In this case, downlink beam information (including but not limited to a reference signal resource index and/or channel quality of a reference signal resource) may be implicitly or explicitly fed back to the network device.”; Zhang et al.; 0147)
(where
“link reconfiguration may also be referred to as recovery of the communication between the network device and the terminal device”/”terminal device sends the link reconfiguration request information by using the terminal transmit beam corresponding to the identified terminal receive beam that has good quality. In this case, downlink beam information (including but not limited to a reference signal resource index” maps to “[transmitting a beam failure recovery] request [resource associated with the second beam]”, where “sends” maps to “transmitting”, “reconfiguration”/”recovery”/”link reconfiguration request” maps to “request”, “resource index” maps to “resource”, “beam that has good quality” maps to “second beam”

via transmission configuration indication linkage for physical downlink control channel to receive a response to the beam failure recovery request resource transmission
(“Case 7: The fourth reference signal is indicated by a default state in a transmission configuration indication table (TCI table), and the TCI table is configured by the network device for the terminal device before an end moment of the second time period. The fourth reference signal indicated by the default state includes a reference signal that meets a QCL relationship with the PDCCH, or a reference signal received by the terminal device in an initial access process. This case means that the TCI table sent by the network device includes a default state, and an index value of a TCI state corresponding to the default state may be, for example, 00. The terminal device detects the PDSCH by using a receiving manner indicated by the default state. In this case, the fourth reference signal includes a reference signal that meets a QCL relationship with the PDCCH. In other words, when the terminal device uses one or more specific receive beams to receive the PDCCH, the terminal device uses the one or more specific receive beams to receive the PDSCH. For a specific implementation in which the terminal device uses one or more specific receive beams to receive the PDCCH, refer to the description in step S702. Details are not described herein again. Alternatively, the fourth reference signal includes a reference signal received by the terminal device in an initial access process. In other words, when the terminal device uses one or more specific receive beams to receive the reference signal in the initial access process, the terminal device uses the one or more specific receive beams to receive the PDSCH. Herein, the reference signal received by the terminal device in the initial access process includes but is not limited to a downlink synchronization signal block (Synchronization Signal block, SS block), and the SS block includes at least one of the following: a secondary synchronization signal (Secondary Synchronization Signal, SSS), a primary synchronization signal (Primary Synchronization Signal, PSS), and a physical broadcast channel (Physical Broadcast Channel, PBCH).”; Zhang et al.; 0047)
(“In these two cases, the terminal device may train a new beam after the terminal device sends the link reconfiguration request information. To be specific, after receiving the link reconfiguration request information sent by the terminal device, the network device sends a downlink reference signal; the terminal device measures channel quality of the downlink reference signal sent by the network device, to identify the reference signal whose channel quality is higher than the first threshold; and then the terminal device uses a receive beam of the reference signal whose channel quality is higher than the first threshold, to receive the PDCCH sent by the network device”; Zhang et al.; 0157)
(where
“that the TCI table sent by the network device includes a default state, and an index value of a TCI state corresponding to the default state may be, for example, 00. The terminal device detects the PDSCH by using a receiving manner indicated by the default state. In this case, the fourth reference signal includes a reference signal that meets a QCL relationship with the PDCCH”/” after receiving the link reconfiguration request information sent by the terminal device, ... to receive the PDCCH sent by the network device”/”link reconfiguration may also be referred to as recovery” maps to “via transmission configuration indication linkage for physical downlink control channel to receive a response to the beam failure recovery request resource transmission”, where “TCI table” maps to “via transmission configuration indication”, “default state” maps to “linkage”, “QCL relationship with the PDCCH” maps to “for physical downlink control channel”, “receive the PDCCH sent by the network device” maps to “to receive a response”, “after receiving the link reconfiguration request”/”link reconfiguration may also be referred to as recovery” maps to “beam failure recovery request”, “resource index” maps to “resource”, “after receiving” maps to “response”

wherein the node | is configured with a transmission configuration indication table to indicate source reference signals for different quasi co- location parameters.
“The sending unit 502 is configured to send, based on first information, a physical downlink control channel PDCCH during a first time period after the moment n, where the first information includes quasi co-location QCL assumption information of a first reference signal and a second reference signal, the first reference signal is used to demodulate the PDCCH, and the second reference signal is a reference signal meeting a first threshold; and/or” (0223).
“The second threshold and the foregoing first threshold may be the same or may be different.” (0173)
“the sending unit 502 is configured to send, based on second information, a physical downlink shared channel PDSCH during a first time period after the moment n, where the second information includes quasi co-location QCL assumption information of a third reference signal and a fourth reference signal, the third reference signal is used to demodulate the PDSCH, and the fourth reference signal is a reference signal meeting a second threshold.” (0224)
Where there are two sets of “QCL assumption information”, where one “QCL assumption information” is associated with a “second reference signal is a reference signal meeting a first threshold” and another “QCL assumption information” associated with “fourth reference signal is a reference signal meeting a second threshold”.  Where “second reference signal is a reference signal” and “fourth reference signal is a reference signal” maps to “source reference signals”, where “first threshold”/”second threshold” associated with respective “QCL assumption information” maps to “quasi co-location parameters”. Where there are a plurality of thresholds which is counter to Applicant’s apparent argument of a single “threshold to determine whether a link failure occurs”. Where two sets of “QCL assumption information” with respective “first threshold”/”second threshold” maps to a “table”.  Where “second threshold and the foregoing first threshold may be ... or may be different” maps to “different”.

Zhang2 teaches a terminal transmitting a link reconfiguration/recovery request which identifies a receive beam of good quality where the terminal receives a reference signal that meets a QCL relationship with the PDCCH where the receipt of the PDCCH is in response to a request and where “QCL assumption information” associated with different reference signals is associated with respective different thresholds.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the TCI/QCL/reference signals/thresholds capability of Zhang2 into Zhang1. By modifying based on paragraph 0258 of Zhang1 the processing of Zhang1 to include the TCI/QCL/reference signals/thresholds capability as taught by the Zhang2, the benefits of reduced overhead (Zhang1; 0099) improved efficiency (Zhang2; 0165) are achieved.

As to claim 2:
Zhang1 discloses:
wherein the node is configured with the control resource set having a fast physical downlink control channel beam switch request procedure enabled.
(“To quickly recover a link when the beam is blocked, the network device needs to configure, for the terminal, a reference signal resource set used for beam failure detection (beam failure detection RS set) and a reference signal resource set used for recovering a link between the terminal device and the network device (candidate beam identification RS set) (also referred to as a candidate reference signal resource set). An RS in the beam failure detection RS set and a reference signal of the downlink physical control channel PDCCH meet a QCL relationship. When channel quality information (for example, an RSRP or a CQI) of some or all reference signals in the set is lower than a preset threshold, it is determined that a communication link fault occurs. In this application, the communication link fault may also be referred to as a communication link failure, a beam fault, a beam failure, a link fault, a link failure, a communication fault, a communication failure, and the like. In this specification, these concepts have a same meaning. After the communication link fault occurs, the terminal needs to select, from the candidate reference signal set, a reference signal resource whose channel quality information (for example, an RSRP or a CQI) is higher than the preset threshold, to recover a communication link. Herein, the beam failure detection RS set is used by the terminal to detect channel quality of a transmit beam of the network device. The transmit beam is a beam used by the network device when communicating with the terminal. The candidate beam identification RS set is a reference signal set used to initiate link reconfiguration after the terminal determines that a communication link fault occurs on the transmit beam of the network device. In this application, link reconfiguration may also be referred to as recovery of the communication between the network device and the terminal device. In a specific implementation, the reference signal resource set used for beam failure detection and the reference signal resource set used for recovering the link between the terminal device and the network device may also have other names. This is not specifically limited in this application.”; Zhang1; 0101)
(“Optionally, the network device sends QCL information of the second control resource set to the terminal device by using the first control resource set, and the terminal device receives the QCL information that is of the second control resource set and that is sent by the network device by using the first control resource set. [0056] Optionally, the QCL information of the second control resource set is the foregoing PDCCH QCL information indicated by the first signaling.”; Zhang1; 0055-0056)

As to claim 4:
Zhang1 as described above does not explicitly teach:
ascertaining confirmation for the switch to a new active transmission configuration indication state for the control resource set.

However, Zhang2 further teaches a state capability which includes:
ascertaining confirmation for the switch to a new active transmission configuration indication state for the control resource set.
(“Optionally, after the end moment of the second time period, that is, after the terminal device receives the PDSCH QCL information reconfigured by the network device, the terminal device detects, based on the PDSCH QCL information reconfigured by the network device, a PDSCH sent by the network device. Herein, the reconfigured QCL means QCL information reconfigured by the network device for a previous CORESET in which a link fault/link failure occurs previously. Specifically, the PDSCH QCL information reconfigured by the network device is indicated by a TCI state. After receiving the link reconfiguration request information sent by the terminal device, the network device sends a TCI table to the terminal device. The TCI table may be sent by using RRC signaling, or may be sent by using MAC CE signaling. The TCI table is used to indicate a plurality of pieces of candidate QCL information that are of the PDSCH and that are configured by the network device for the terminal. Then, the network device dynamically sends the TCI state to the terminal device, where the TCI state is used to indicate QCL information of the PDSCH, and the TCI state is a state in the TCI table. When receiving the TCI state sent by the network device, the terminal device detects, based on the PDSCH QCL information indicated by the TCI state, a PDSCH sent by the network device. Herein, that the terminal device detects, based on the PDSCH QCL information, a PDSCH sent by the network device means that the network device instructs the terminal device to use a specific receive beam to detect/receive the PDSCH.”; Zhang et al.; 0174)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the state capability of Zhang2 into Zhang1. By modifying based on paragraph 0258 of Zhang1 the processing of Zhang1 to include the state capability as taught by the Zhang2, the benefits of reduced overhead (Zhang1; 0099) improved efficiency (Zhang2; 0165) are achieved.

As to claim 5:
Zhang1 as described above does not explicitly teach:
wherein the determining comprises favoring a deactivated or inactive transmission configuration indication state of the second beam over the physical downlink control channel of the first beam.

However, Zhang2 further teaches a previous capability which includes:
wherein the determining comprises favoring a deactivated or inactive transmission configuration indication state of the second beam over the physical downlink control channel of the first beam.
(“Referring to FIG. 7, FIG. 7 is a schematic flowchart of an information indication method according to this application. The method focuses on how a terminal device receives/detects a PDCCH sent by a network device during a time period after a link failure/link fault occurs in a downlink beam of the network device and before the terminal device receives QCL information reconfigured by the network device. As shown in FIG. 7, the method includes the following steps.”; Zhang et al.; 0142)
(“Optionally, after the end moment of the second time period, that is, after the terminal device receives the PDSCH QCL information reconfigured by the network device, the terminal device detects, based on the PDSCH QCL information reconfigured by the network device, a PDSCH sent by the network device. Herein, the reconfigured QCL means QCL information reconfigured by the network device for a previous CORESET in which a link fault/link failure occurs previously. Specifically, the PDSCH QCL information reconfigured by the network device is indicated by a TCI state. After receiving the link reconfiguration request information sent by the terminal device, the network device sends a TCI table to the terminal device. The TCI table may be sent by using RRC signaling, or may be sent by using MAC CE signaling. The TCI table is used to indicate a plurality of pieces of candidate QCL information that are of the PDSCH and that are configured by the network device for the terminal. Then, the network device dynamically sends the TCI state to the terminal device, where the TCI state is used to indicate QCL information of the PDSCH, and the TCI state is a state in the TCI table. When receiving the TCI state sent by the network device, the terminal device detects, based on the PDSCH QCL information indicated by the TCI state, a PDSCH sent by the network device. Herein, that the terminal device detects, based on the PDSCH QCL information, a PDSCH sent by the network device means that the network device instructs the terminal device to use a specific receive beam to detect/receive the PDSCH.”; Zhang et al.; 0174)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the previous capability of Zhang2 into Zhang1. By modifying based on paragraph 0258 of Zhang1 the processing of Zhang1 to include the previous capability as taught by the Zhang2, the benefits of reduced overhead (Zhang1; 0099) improved efficiency (Zhang2; 0165) are achieved.

As to claim 7:
Zhang1 as described above does not explicitly teach:
prior to the determining, detecting a failure of the first beam and further comprising: after the determining, in response to the second beam being associated with a transmission configuration indication states also associated with the control resource set, triggering the transmitting.

However, Zhang2 further teaches a previous capability which includes:
prior to the determining, detecting a failure of the first beam and further comprising: after the determining, in response to the second beam being associated with a transmission configuration indication states also associated with the control resource set, triggering the transmitting.
(“Optionally, after the end moment of the second time period, that is, after the terminal device receives the PDSCH QCL information reconfigured by the network device, the terminal device detects, based on the PDSCH QCL information reconfigured by the network device, a PDSCH sent by the network device. Herein, the reconfigured QCL means QCL information reconfigured by the network device for a previous CORESET in which a link fault/link failure occurs previously. Specifically, the PDSCH QCL information reconfigured by the network device is indicated by a TCI state. After receiving the link reconfiguration request information sent by the terminal device, the network device sends a TCI table to the terminal device. The TCI table may be sent by using RRC signaling, or may be sent by using MAC CE signaling. The TCI table is used to indicate a plurality of pieces of candidate QCL information that are of the PDSCH and that are configured by the network device for the terminal. Then, the network device dynamically sends the TCI state to the terminal device, where the TCI state is used to indicate QCL information of the PDSCH, and the TCI state is a state in the TCI table. When receiving the TCI state sent by the network device, the terminal device detects, based on the PDSCH QCL information indicated by the TCI state, a PDSCH sent by the network device. Herein, that the terminal device detects, based on the PDSCH QCL information, a PDSCH sent by the network device means that the network device instructs the terminal device to use a specific receive beam to detect/receive the PDSCH.”; Zhang et al.; 0174)
(“To quickly recover a link when the beam is blocked, the network device needs to configure, for the terminal, a reference signal resource set used for beam failure detection (beam failure detection RS set) and a reference signal resource set used for recovering a link between the terminal device and the network device (candidate beam identification RS set) (also referred to as a candidate reference signal resource set). An RS in the beam failure detection RS set and a reference signal of the downlink physical control channel PDCCH meet a QCL relationship. When channel quality information (for example, an RSRP or a CQI) of some or all reference signals in the set is lower than a preset threshold, it is determined that a communication link fault occurs. In this application, the communication link fault may also be referred to as a communication link failure, a beam fault, a beam failure, a link fault, a link failure, a communication fault, a communication failure, and the like. In this specification, these concepts have a same meaning. After the communication link fault occurs, the terminal needs to select, from the candidate reference signal set, a reference signal resource whose channel quality information (for example, an RSRP or a CQI) is higher than the preset threshold, to recover a communication link. Herein, the beam failure detection RS set is used by the terminal to detect channel quality of a transmit beam of the network device. The transmit beam is a beam used by the network device when communicating with the terminal. The candidate beam identification RS set is a reference signal set used to initiate link reconfiguration after the terminal determines that a communication link fault occurs on the transmit beam of the network device. In this application, link reconfiguration may also be referred to as recovery of the communication between the network device and the terminal device. In a specific implementation, the reference signal resource set used for beam failure detection and the reference signal resource set used for recovering the link between the terminal device and the network device may also have other names. This is not specifically limited in this application.”; Zhang et al.; 0101)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the previous capability of Zhang2 into Zhang1. By modifying based on paragraph 0258 of Zhang1 the processing of Zhang1 to include the previous capability as taught by the Zhang2, the benefits of reduced overhead (Zhang1; 0099) improved efficiency (Zhang2; 0165) are achieved.

As to claim 14:
Zhang1 as described above does not explicitly teach:
wherein the node is configured with the beam failure recovery request resource associated with one or multiple transmission configuration indication states associated with a control resource set.

However, Zhang2 further teaches a valid/invalid capability which includes:
wherein the node is configured with the beam failure recovery request resource associated with one or multiple transmission configuration indication states associated with a control resource set.
(“Case 8: The method further includes: sending, by the network device, second signaling to the terminal device during the second time period; and receiving, by the terminal device during the second time period, the second signaling sent by the network device. The second signaling includes layer-1 signaling (including but not limited to DCI signaling). The second signaling is used to indicate a transmission configuration indication state TCI state, the TCI state is used to indicate QCL information of the PDSCH, the TCI state is a state in a TCI table, and the TCI table is configured by the network device for the terminal device before an end moment of the second time period. Herein, the TCI table actually means a TCI table corresponding to a dedicated CORESET In this case, an implementation is as follows: The terminal device detects, based on default QCL information, the PDSCH during the second time period after the moment n. The default QCL information includes the QCL assumption information that is of the fourth reference signal and the third reference signal and that is described in any one of case 1 to case 6 in scenario 2. This implementation means that: Regardless of whether a default state is indicated by a received TCI state, the terminal device automatically interprets the TCI state as the default state, and then detects the PDSCH by using a receiving manner indicated by the default state. Herein, the detecting the PDSCH by using a receiving manner indicated by the default state includes any one PDSCH detection manner in case 1 to case 6 in scenario 2.”; Zhang et al.; 0048)
(“Another implementation is as follows: The terminal device assumes, during the second time period after the moment n, that a PDSCH QCL indicated by the TCI state is invalid, and detects the PDSCH based on default QCL information. The default QCL information includes the QCL assumption information that is of the reference signal meeting the second threshold and the third reference signal and that is described in any one of case 1 to case 6 in scenario 2. This implementation means that: If a TCI state received by the terminal device indicates a default state, the terminal device identifies the TCI state as valid, and then detects the PDSCH by using a receiving manner indicated by the default state; or if a TCI state received by the terminal device indicates a state other than a default state, the terminal device determines that the TCI state is invalid, and then detects the PDSCH by using a receiving manner indicated by the default state.”; Zhang et al.; 0049)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the valid/invalid capability of Zhang2 into Zhang1. By modifying based on paragraph 0258 of Zhang1 the processing of Zhang1 to include the valid/invalid capability as taught by the Zhang2, the benefits of reduced overhead (Zhang1; 0099) improved efficiency (Zhang2; 0165) are achieved.

As to claim 15:
Zhang1 as described above does not explicitly teach:
wherein the transmission configuration indication state is linked to a transmit beam.

However, Zhang2 further teaches a default state/beam capability which includes:
wherein the transmission configuration indication state is linked to a transmit beam.
(“Optionally, before the terminal device detects, based on second information, a PDSCH during a second time period after the moment n, the method further includes: receiving, by the terminal device during the second time period, second signaling sent by the network device. The second signaling includes layer-1 signaling (including but not limited to DCI signaling). The second signaling is used to indicate a transmission configuration indication state TCI state, the TCI state is used to indicate QCL information of the PDSCH, the TCI state is a state in a TCI table, and the TCI table is configured by the network device for the terminal device before an end moment of the second time period. In this case, an implementation is as follows: If a TCI state received by the terminal device indicates a default state, the terminal device identifies the TCI state as valid, and then detects the PDSCH by using a receiving manner indicated by the default state; or if a TCI state received by the terminal device indicates a state other than a default state, the terminal device detects the PDSCH by using a receiving manner indicated by the default state, or determines that the TCI state is invalid and then detects the PDSCH by using a receiving manner indicated by the default state. Another implementation is as follows: Regardless of whether a default state is indicated by a received TCI state, the terminal device automatically interprets the TCI state as the default state, and then detects the PDSCH by using a receiving manner indicated by the default state. Herein, the detecting the PDSCH by using a receiving manner indicated by the default state includes: When the terminal device uses one or more specific transmit beams to transmit the link reconfiguration request information, the terminal device uses one or more receive beams that are corresponding to the one or more specific transmit beams to receive the PDSCH. Alternatively, the detecting the PDSCH by using a receiving manner indicated by the default state includes: When the terminal device uses one or more specific receive beams to receive the reference signal whose channel quality is higher than the second threshold, the terminal device uses the one or more specific receive beams to receive the PDSCH sent by the network device. Alternatively, the detecting the PDSCH by using a receiving manner indicated by the default state includes: When the terminal device uses one or more specific receive beams to receive the reference signal whose channel quality is the best, the terminal device uses the one or more specific receive beams to receive the PDSCH sent by the network device. Alternatively, the detecting the PDSCH by using a receiving manner indicated by the default state includes: When the terminal device uses one or more specific receive beams to receive the reference signal whose channel quality is higher than the second threshold, the terminal device uses the one or more specific receive beams to receive the PDSCH sent by the network device. Alternatively, the detecting the PDSCH by using a receiving manner indicated by the default state includes: When the terminal device uses one or more specific receive beams to receive the PDCCH, the terminal device uses the one or more specific receive beams to receive the PDSCH. Alternatively, the detecting the PDSCH by using a receiving manner indicated by the default state includes: When the terminal device uses one or more specific receive beams to receive a reference signal in an initial access process, the terminal device uses the one or more specific receive beams to receive the PDSCH. For detailed content of these manners, refer to the foregoing description. Details are not described herein again.”; Zhang et al.; 0177)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the default state/beam capability of Zhang2 into Zhang1. By modifying based on paragraph 0258 of Zhang1 the processing of Zhang1 to include the default state/beam capability as taught by the Zhang2, the benefits of reduced overhead (Zhang1; 0099) improved efficiency (Zhang2; 0165) are achieved.

As to claim 16:
Zhang1 discloses:
An apparatus comprising:
at least one processor and at least one memory including computer program code, wherein the at least one memory and the computer code are configured, with the at least one processor, to cause the apparatus to at least perform the following:
determining a second beam for a node in a wireless communications system to switch to from a first beam;
 (“To quickly recover a link when the beam is blocked, the network device needs to configure, for the terminal, a reference signal resource set used for beam failure detection (beam failure detection RS set) and a reference signal resource set used for recovering a link between the terminal device and the network device (candidate beam identification RS set) (also referred to as a candidate reference signal resource set). An RS in the beam failure detection RS set and a reference signal of the downlink physical control channel PDCCH meet a QCL relationship. When channel quality information (for example, an RSRP or a CQI) of some or all reference signals in the set is lower than a preset threshold, it is determined that a communication link fault occurs. In this application, the communication link fault may also be referred to as a communication link failure, a beam fault, a beam failure, a link fault, a link failure, a communication fault, a communication failure, and the like. In this specification, these concepts have a same meaning. After the communication link fault occurs, the terminal needs to select, from the candidate reference signal set, a reference signal resource whose channel quality information (for example, an RSRP or a CQI) is higher than the preset threshold, to recover a communication link. Herein, the beam failure detection RS set is used by the terminal to detect channel quality of a transmit beam of the network device. The transmit beam is a beam used by the network device when communicating with the terminal. The candidate beam identification RS set is a reference signal set used to initiate link reconfiguration after the terminal determines that a communication link fault occurs on the transmit beam of the network device. In this application, link reconfiguration may also be referred to as recovery of the communication between the network device and the terminal device. In a specific implementation, the reference signal resource set used for beam failure detection and the reference signal resource set used for recovering the link between the terminal device and the network device may also have other names. This is not specifically limited in this application.”; Zhang et al.; 0101)
(where
See FIG. 4 for “processor” and “memory”
“The candidate beam identification RS set is a reference signal set used to initiate link reconfiguration after the terminal determines that a communication link fault occurs on the transmit beam of the network device”/FIGs. 1, 2 maps to “determining a second beam for a node in a wireless communications system to switch to from a first beam”, where “used to initiate” maps to “determining”, “candidate beam” maps to “second beam”, “network device” maps to “node”, FIGs. 1, 2 illustrate “wireless communications system”, “link reconfiguration” maps to “switch”, “the transmit beam” maps to “first beam”

transmitting a beam failure recovery ... resource associated with the second beam; and
(where
“To quickly recover a link when the beam is blocked, the network device needs to configure, for the terminal, a reference signal resource set used for beam failure detection (beam failure detection RS set) and a reference signal resource set used for recovering a link between the terminal device and the network device (candidate beam identification RS set) (also referred to as a candidate reference signal resource set)”/”link reconfiguration after the terminal determines that a communication link fault occurs on the transmit beam of the network device. In this application, link reconfiguration may also be referred to as recovery of the communication between the network device and the terminal device” maps to “transmitting a beam failure recovery ... resource associated with the second beam”, where “needs to configure” maps to “transmitting”, “recover a link when the beam is blocked”/”link reconfiguration...on the transmit beam”/”link reconfiguration...also referred to as recovery” maps to “beam failure recovery”, where the “link” and the “beam” are considered as integral and recovery of the “link” is considered as recovery of the “beam”, where “blocked” maps to “failure”, “reference signal resource set used for recovering” maps to “resource”, “candidate beam” maps to “second beam”

monitoring a control resource set of a downlink reference signal associated with the second beam....
(“The candidate beam identification RS set is a reference signal set used to initiate link reconfiguration after the terminal determines that a communication link fault occurs on the transmit beam of the network device. In this application, link reconfiguration may also be referred to as recovery of the communication between the network device and the terminal device. In a specific implementation, ... After the communication link fault occurs, the terminal needs to select, from the candidate reference signal set, a reference signal resource whose channel quality information (for example, an RSRP or a CQI) is higher than the preset threshold, to recover a communication link. Herein, the beam failure detection RS set is used by the terminal to detect channel quality of a transmit beam of the network device...and the reference signal resource set used for recovering the link between the terminal device and the network device may also have other names. This is not specifically limited in this application.” maps to “monitoring a control resource set of a downlink reference signal associated with the second beam”, where “used to initiate” is considered as requiring “monitoring”, in order to perform “initiate”, “RS set...used to initiate” maps to “control resource set”, where “RS set” maps to “resource set”, “used to initiate” maps to “control”, “RS set is a reference signal set used to initiate” maps to “control resource set of a...reference signal”, “candidate beam” maps to “associated with the second beam”, “terminal needs to select, from the candidate reference signal set, a reference signal resource whose channel quality information (for example, an RSRP or a CQI” maps to “downlink”

Zhang1 teaches a candidate beam identification RS set used to initiate link reconfiguration for switching from a current transmit beam to a candidate beam.

Zhang1 as described above does not explicitly teach:
 [transmitting a beam failure recovery] request [resource associated with the second beam]
via transmission configuration indication linkage for physical downlink control channel to receive a response to the beam failure recovery request resource transmission
wherein the node | is configured with a transmission configuration indication table to indicate source reference signals for different quasi co- location parameters.

However, Zhang2 further teaches a TCI/QCL/reference signals/thresholds capability which includes:
 [transmitting a beam failure recovery] request [resource associated with the second beam]
(“The terminal device sends the link reconfiguration request information by using the terminal transmit beam corresponding to the identified terminal receive beam that has good quality. In this case, downlink beam information (including but not limited to a reference signal resource index and/or channel quality of a reference signal resource) may be implicitly or explicitly fed back to the network device.”; Zhang et al.; 0147)
(where
“link reconfiguration may also be referred to as recovery of the communication between the network device and the terminal device”/”terminal device sends the link reconfiguration request information by using the terminal transmit beam corresponding to the identified terminal receive beam that has good quality. In this case, downlink beam information (including but not limited to a reference signal resource index” maps to “[transmitting a beam failure recovery] request [resource associated with the second beam]”, where “sends” maps to “transmitting”, “reconfiguration”/”recovery”/”link reconfiguration request” maps to “request”, “resource index” maps to “resource”, “beam that has good quality” maps to “second beam”

via transmission configuration indication linkage for physical downlink control channel to receive a response to the beam failure recovery request resource transmission
(“Case 7: The fourth reference signal is indicated by a default state in a transmission configuration indication table (TCI table), and the TCI table is configured by the network device for the terminal device before an end moment of the second time period. The fourth reference signal indicated by the default state includes a reference signal that meets a QCL relationship with the PDCCH, or a reference signal received by the terminal device in an initial access process. This case means that the TCI table sent by the network device includes a default state, and an index value of a TCI state corresponding to the default state may be, for example, 00. The terminal device detects the PDSCH by using a receiving manner indicated by the default state. In this case, the fourth reference signal includes a reference signal that meets a QCL relationship with the PDCCH. In other words, when the terminal device uses one or more specific receive beams to receive the PDCCH, the terminal device uses the one or more specific receive beams to receive the PDSCH. For a specific implementation in which the terminal device uses one or more specific receive beams to receive the PDCCH, refer to the description in step S702. Details are not described herein again. Alternatively, the fourth reference signal includes a reference signal received by the terminal device in an initial access process. In other words, when the terminal device uses one or more specific receive beams to receive the reference signal in the initial access process, the terminal device uses the one or more specific receive beams to receive the PDSCH. Herein, the reference signal received by the terminal device in the initial access process includes but is not limited to a downlink synchronization signal block (Synchronization Signal block, SS block), and the SS block includes at least one of the following: a secondary synchronization signal (Secondary Synchronization Signal, SSS), a primary synchronization signal (Primary Synchronization Signal, PSS), and a physical broadcast channel (Physical Broadcast Channel, PBCH).”; Zhang et al.; 0047)
(“In these two cases, the terminal device may train a new beam after the terminal device sends the link reconfiguration request information. To be specific, after receiving the link reconfiguration request information sent by the terminal device, the network device sends a downlink reference signal; the terminal device measures channel quality of the downlink reference signal sent by the network device, to identify the reference signal whose channel quality is higher than the first threshold; and then the terminal device uses a receive beam of the reference signal whose channel quality is higher than the first threshold, to receive the PDCCH sent by the network device”; Zhang et al.; 0157)
(where
“that the TCI table sent by the network device includes a default state, and an index value of a TCI state corresponding to the default state may be, for example, 00. The terminal device detects the PDSCH by using a receiving manner indicated by the default state. In this case, the fourth reference signal includes a reference signal that meets a QCL relationship with the PDCCH”/” after receiving the link reconfiguration request information sent by the terminal device, ... to receive the PDCCH sent by the network device”/”link reconfiguration may also be referred to as recovery” maps to “via transmission configuration indication linkage for physical downlink control channel to receive a response to the beam failure recovery request resource transmission”, where “TCI table” maps to “via transmission configuration indication”, “default state” maps to “linkage”, “QCL relationship with the PDCCH” maps to “for physical downlink control channel”, “receive the PDCCH sent by the network device” maps to “to receive a response”, “after receiving the link reconfiguration request”/”link reconfiguration may also be referred to as recovery” maps to “beam failure recovery request”, “resource index” maps to “resource”, “after receiving” maps to “response”

wherein the node | is configured with a transmission configuration indication table to indicate source reference signals for different quasi co- location parameters.
“The sending unit 502 is configured to send, based on first information, a physical downlink control channel PDCCH during a first time period after the moment n, where the first information includes quasi co-location QCL assumption information of a first reference signal and a second reference signal, the first reference signal is used to demodulate the PDCCH, and the second reference signal is a reference signal meeting a first threshold; and/or” (0223).
“The second threshold and the foregoing first threshold may be the same or may be different.” (0173)
“the sending unit 502 is configured to send, based on second information, a physical downlink shared channel PDSCH during a first time period after the moment n, where the second information includes quasi co-location QCL assumption information of a third reference signal and a fourth reference signal, the third reference signal is used to demodulate the PDSCH, and the fourth reference signal is a reference signal meeting a second threshold.” (0224)
Where there are two sets of “QCL assumption information”, where one “QCL assumption information” is associated with a “second reference signal is a reference signal meeting a first threshold” and another “QCL assumption information” associated with “fourth reference signal is a reference signal meeting a second threshold”.  Where “second reference signal is a reference signal” and “fourth reference signal is a reference signal” maps to “source reference signals”, where “first threshold”/”second threshold” associated with respective “QCL assumption information” maps to “quasi co-location parameters”. Where there are a plurality of thresholds which is counter to Applicant’s apparent argument of a single “threshold to determine whether a link failure occurs”. Where two sets of “QCL assumption information” with respective “first threshold”/”second threshold” maps to a “table”.  Where “second threshold and the foregoing first threshold may be ... or may be different” maps to “different”.

Zhang2 teaches a terminal transmitting a link reconfiguration/recovery request which identifies a receive beam of good quality where the terminal receives a reference signal that meets a QCL relationship with the PDCCH where the receipt of the PDCCH is in response to a request and where “QCL assumption information” associated with different reference signals is associated with respective different thresholds.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the TCI/QCL/reference signals/thresholds capability of Zhang2 into Zhang1. By modifying based on paragraph 0258 of Zhang1 the processing of Zhang1 to include the TCI/QCL/reference signals/thresholds capability as taught by the Zhang2, the benefits of reduced overhead (Zhang1; 0099) improved efficiency (Zhang2; 0165) are achieved.

As to claim 17:
Zhang1 discloses:
wherein the node is configured with the control resource set having a fast physical downlink control channel beam switch request procedure enabled.
(“To quickly recover a link when the beam is blocked, the network device needs to configure, for the terminal, a reference signal resource set used for beam failure detection (beam failure detection RS set) and a reference signal resource set used for recovering a link between the terminal device and the network device (candidate beam identification RS set) (also referred to as a candidate reference signal resource set). An RS in the beam failure detection RS set and a reference signal of the downlink physical control channel PDCCH meet a QCL relationship. When channel quality information (for example, an RSRP or a CQI) of some or all reference signals in the set is lower than a preset threshold, it is determined that a communication link fault occurs. In this application, the communication link fault may also be referred to as a communication link failure, a beam fault, a beam failure, a link fault, a link failure, a communication fault, a communication failure, and the like. In this specification, these concepts have a same meaning. After the communication link fault occurs, the terminal needs to select, from the candidate reference signal set, a reference signal resource whose channel quality information (for example, an RSRP or a CQI) is higher than the preset threshold, to recover a communication link. Herein, the beam failure detection RS set is used by the terminal to detect channel quality of a transmit beam of the network device. The transmit beam is a beam used by the network device when communicating with the terminal. The candidate beam identification RS set is a reference signal set used to initiate link reconfiguration after the terminal determines that a communication link fault occurs on the transmit beam of the network device. In this application, link reconfiguration may also be referred to as recovery of the communication between the network device and the terminal device. In a specific implementation, the reference signal resource set used for beam failure detection and the reference signal resource set used for recovering the link between the terminal device and the network device may also have other names. This is not specifically limited in this application.”; Zhang1; 0101)
(“Optionally, the network device sends QCL information of the second control resource set to the terminal device by using the first control resource set, and the terminal device receives the QCL information that is of the second control resource set and that is sent by the network device by using the first control resource set. [0056] Optionally, the QCL information of the second control resource set is the foregoing PDCCH QCL information indicated by the first signaling.”; Zhang1; 0055-0056)

As to claim 19:
Zhang1 as described above does not explicitly teach:
ascertaining confirmation for the switch to a new active transmission configuration indication state for the control resource set.

However, Zhang2 further teaches a state capability which includes:
ascertaining confirmation for the switch to a new active transmission configuration indication state for the control resource set.
(“Optionally, after the end moment of the second time period, that is, after the terminal device receives the PDSCH QCL information reconfigured by the network device, the terminal device detects, based on the PDSCH QCL information reconfigured by the network device, a PDSCH sent by the network device. Herein, the reconfigured QCL means QCL information reconfigured by the network device for a previous CORESET in which a link fault/link failure occurs previously. Specifically, the PDSCH QCL information reconfigured by the network device is indicated by a TCI state. After receiving the link reconfiguration request information sent by the terminal device, the network device sends a TCI table to the terminal device. The TCI table may be sent by using RRC signaling, or may be sent by using MAC CE signaling. The TCI table is used to indicate a plurality of pieces of candidate QCL information that are of the PDSCH and that are configured by the network device for the terminal. Then, the network device dynamically sends the TCI state to the terminal device, where the TCI state is used to indicate QCL information of the PDSCH, and the TCI state is a state in the TCI table. When receiving the TCI state sent by the network device, the terminal device detects, based on the PDSCH QCL information indicated by the TCI state, a PDSCH sent by the network device. Herein, that the terminal device detects, based on the PDSCH QCL information, a PDSCH sent by the network device means that the network device instructs the terminal device to use a specific receive beam to detect/receive the PDSCH.”; Zhang et al.; 0174)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the state capability of Zhang2 into Zhang1. By modifying based on paragraph 0258 of Zhang1 the processing of Zhang1 to include the state capability as taught by the Zhang2, the benefits of reduced overhead (Zhang1; 0099) improved efficiency (Zhang2; 0165) are achieved.

As to claim 20:
Zhang1 as described above does not explicitly teach:
wherein the determining comprises favoring a deactivated or inactive transmission configuration indication state of the second beam over the physical downlink control channel of the first beam.

However, Zhang2 further teaches a previous capability which includes:
wherein the determining comprises favoring a deactivated or inactive transmission configuration indication state of the second beam over the physical downlink control channel of the first beam.
(“Referring to FIG. 7, FIG. 7 is a schematic flowchart of an information indication method according to this application. The method focuses on how a terminal device receives/detects a PDCCH sent by a network device during a time period after a link failure/link fault occurs in a downlink beam of the network device and before the terminal device receives QCL information reconfigured by the network device. As shown in FIG. 7, the method includes the following steps.”; Zhang et al.; 0142)
(“Optionally, after the end moment of the second time period, that is, after the terminal device receives the PDSCH QCL information reconfigured by the network device, the terminal device detects, based on the PDSCH QCL information reconfigured by the network device, a PDSCH sent by the network device. Herein, the reconfigured QCL means QCL information reconfigured by the network device for a previous CORESET in which a link fault/link failure occurs previously. Specifically, the PDSCH QCL information reconfigured by the network device is indicated by a TCI state. After receiving the link reconfiguration request information sent by the terminal device, the network device sends a TCI table to the terminal device. The TCI table may be sent by using RRC signaling, or may be sent by using MAC CE signaling. The TCI table is used to indicate a plurality of pieces of candidate QCL information that are of the PDSCH and that are configured by the network device for the terminal. Then, the network device dynamically sends the TCI state to the terminal device, where the TCI state is used to indicate QCL information of the PDSCH, and the TCI state is a state in the TCI table. When receiving the TCI state sent by the network device, the terminal device detects, based on the PDSCH QCL information indicated by the TCI state, a PDSCH sent by the network device. Herein, that the terminal device detects, based on the PDSCH QCL information, a PDSCH sent by the network device means that the network device instructs the terminal device to use a specific receive beam to detect/receive the PDSCH.”; Zhang et al.; 0174)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the previous capability of Zhang2 into Zhang1. By modifying based on paragraph 0258 of Zhang1 the processing of Zhang1 to include the previous capability as taught by the Zhang2, the benefits of reduced overhead (Zhang1; 0099) improved efficiency (Zhang2; 0165) are achieved.

As to claim 22:
Zhang1 as described above does not explicitly teach:
prior to the determining, detecting a failure of the first beam and further comprising: after the determining, in response to the second beam being associated with a transmission configuration indication states also associated with the control resource set, triggering the transmitting.

However, Zhang2 further teaches a previous capability which includes:
prior to the determining, detecting a failure of the first beam and further comprising: after the determining, in response to the second beam being associated with a transmission configuration indication states also associated with the control resource set, triggering the transmitting.
(“Optionally, after the end moment of the second time period, that is, after the terminal device receives the PDSCH QCL information reconfigured by the network device, the terminal device detects, based on the PDSCH QCL information reconfigured by the network device, a PDSCH sent by the network device. Herein, the reconfigured QCL means QCL information reconfigured by the network device for a previous CORESET in which a link fault/link failure occurs previously. Specifically, the PDSCH QCL information reconfigured by the network device is indicated by a TCI state. After receiving the link reconfiguration request information sent by the terminal device, the network device sends a TCI table to the terminal device. The TCI table may be sent by using RRC signaling, or may be sent by using MAC CE signaling. The TCI table is used to indicate a plurality of pieces of candidate QCL information that are of the PDSCH and that are configured by the network device for the terminal. Then, the network device dynamically sends the TCI state to the terminal device, where the TCI state is used to indicate QCL information of the PDSCH, and the TCI state is a state in the TCI table. When receiving the TCI state sent by the network device, the terminal device detects, based on the PDSCH QCL information indicated by the TCI state, a PDSCH sent by the network device. Herein, that the terminal device detects, based on the PDSCH QCL information, a PDSCH sent by the network device means that the network device instructs the terminal device to use a specific receive beam to detect/receive the PDSCH.”; Zhang et al.; 0174)
(“To quickly recover a link when the beam is blocked, the network device needs to configure, for the terminal, a reference signal resource set used for beam failure detection (beam failure detection RS set) and a reference signal resource set used for recovering a link between the terminal device and the network device (candidate beam identification RS set) (also referred to as a candidate reference signal resource set). An RS in the beam failure detection RS set and a reference signal of the downlink physical control channel PDCCH meet a QCL relationship. When channel quality information (for example, an RSRP or a CQI) of some or all reference signals in the set is lower than a preset threshold, it is determined that a communication link fault occurs. In this application, the communication link fault may also be referred to as a communication link failure, a beam fault, a beam failure, a link fault, a link failure, a communication fault, a communication failure, and the like. In this specification, these concepts have a same meaning. After the communication link fault occurs, the terminal needs to select, from the candidate reference signal set, a reference signal resource whose channel quality information (for example, an RSRP or a CQI) is higher than the preset threshold, to recover a communication link. Herein, the beam failure detection RS set is used by the terminal to detect channel quality of a transmit beam of the network device. The transmit beam is a beam used by the network device when communicating with the terminal. The candidate beam identification RS set is a reference signal set used to initiate link reconfiguration after the terminal determines that a communication link fault occurs on the transmit beam of the network device. In this application, link reconfiguration may also be referred to as recovery of the communication between the network device and the terminal device. In a specific implementation, the reference signal resource set used for beam failure detection and the reference signal resource set used for recovering the link between the terminal device and the network device may also have other names. This is not specifically limited in this application.”; Zhang et al.; 0101)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the previous capability of Zhang2 into Zhang1. By modifying based on paragraph 0258 of Zhang1 the processing of Zhang1 to include the previous capability as taught by the Zhang2, the benefits of reduced overhead (Zhang1; 0099) improved efficiency (Zhang2; 0165) are achieved.

As to claim 26:
Zhang1 as described above does not explicitly teach:
wherein the node is configured with one or more control resource sets for new radio physical downlink control channel reception.

However, Zhang2 further teaches a NR capability which includes:
wherein the node is configured with one or more control resource sets for new radio physical downlink control channel reception.
(“In this application, a start moment of the second time period is the moment n, an end moment of the second time period is a moment at which the terminal device receives third signaling sent by the network device, the third signaling is used to indicate a TCI table of the PDSCH, and the TCI table is used to indicate candidate QCL information of the PDSCH. Herein, the TCI table is a TCI table reconfigured by the network device for the terminal device. Specifically, two types of control resource sets (Control resource set, CORESET) are used in this application: a previous CORESET and a dedicated CORESET. The previous CORESET is corresponding to a control resource set used for data scheduling and allocated by the network device for the terminal device when communication is normal in a beam link previously, and the dedicated CORESET is used for downlink communication after a link failure occurs and is mainly used by the network device to send link reconfiguration response information. The CORESET is explained as follows: To improve efficiency in blind detection performed by the terminal device on a control channel, a concept of CORESET is put forward in a process in which an NR standard is formulated.”; Zhang et al.; 0050)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the NR capability of Zhang2 into Zhang1. By modifying based on paragraph 0258 of Zhang1 the processing of Zhang1 to include the NR capability as taught by the Zhang2, the benefits of reduced overhead (Zhang1; 0099) improved efficiency (Zhang2; 0165) are achieved.

As to claim 29:
Zhang1 as described above does not explicitly teach:
wherein the node is configured with the beam failure recovery request resource associated with one or multiple transmission configuration indication states associated with a control resource set.

However, Zhang2 further teaches a valid/invalid capability which includes:
wherein the node is configured with the beam failure recovery request resource associated with one or multiple transmission configuration indication states associated with a control resource set.
(“Case 8: The method further includes: sending, by the network device, second signaling to the terminal device during the second time period; and receiving, by the terminal device during the second time period, the second signaling sent by the network device. The second signaling includes layer-1 signaling (including but not limited to DCI signaling). The second signaling is used to indicate a transmission configuration indication state TCI state, the TCI state is used to indicate QCL information of the PDSCH, the TCI state is a state in a TCI table, and the TCI table is configured by the network device for the terminal device before an end moment of the second time period. Herein, the TCI table actually means a TCI table corresponding to a dedicated CORESET In this case, an implementation is as follows: The terminal device detects, based on default QCL information, the PDSCH during the second time period after the moment n. The default QCL information includes the QCL assumption information that is of the fourth reference signal and the third reference signal and that is described in any one of case 1 to case 6 in scenario 2. This implementation means that: Regardless of whether a default state is indicated by a received TCI state, the terminal device automatically interprets the TCI state as the default state, and then detects the PDSCH by using a receiving manner indicated by the default state. Herein, the detecting the PDSCH by using a receiving manner indicated by the default state includes any one PDSCH detection manner in case 1 to case 6 in scenario 2.”; Zhang et al.; 0048)
(“Another implementation is as follows: The terminal device assumes, during the second time period after the moment n, that a PDSCH QCL indicated by the TCI state is invalid, and detects the PDSCH based on default QCL information. The default QCL information includes the QCL assumption information that is of the reference signal meeting the second threshold and the third reference signal and that is described in any one of case 1 to case 6 in scenario 2. This implementation means that: If a TCI state received by the terminal device indicates a default state, the terminal device identifies the TCI state as valid, and then detects the PDSCH by using a receiving manner indicated by the default state; or if a TCI state received by the terminal device indicates a state other than a default state, the terminal device determines that the TCI state is invalid, and then detects the PDSCH by using a receiving manner indicated by the default state.”; Zhang et al.; 0049)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the valid/invalid capability of Zhang2 into Zhang1. By modifying based on paragraph 0258 of Zhang1 the processing of Zhang1 to include the valid/invalid capability as taught by the Zhang2, the benefits of reduced overhead (Zhang1; 0099) improved efficiency (Zhang2; 0165) are achieved.

As to claim 30:
Zhang1 as described above does not explicitly teach:
wherein the transmission configuration indication state is linked to a transmit beam.

However, Zhang2 further teaches a default state/beam capability which includes:
wherein the transmission configuration indication state is linked to a transmit beam.
(“Optionally, before the terminal device detects, based on second information, a PDSCH during a second time period after the moment n, the method further includes: receiving, by the terminal device during the second time period, second signaling sent by the network device. The second signaling includes layer-1 signaling (including but not limited to DCI signaling). The second signaling is used to indicate a transmission configuration indication state TCI state, the TCI state is used to indicate QCL information of the PDSCH, the TCI state is a state in a TCI table, and the TCI table is configured by the network device for the terminal device before an end moment of the second time period. In this case, an implementation is as follows: If a TCI state received by the terminal device indicates a default state, the terminal device identifies the TCI state as valid, and then detects the PDSCH by using a receiving manner indicated by the default state; or if a TCI state received by the terminal device indicates a state other than a default state, the terminal device detects the PDSCH by using a receiving manner indicated by the default state, or determines that the TCI state is invalid and then detects the PDSCH by using a receiving manner indicated by the default state. Another implementation is as follows: Regardless of whether a default state is indicated by a received TCI state, the terminal device automatically interprets the TCI state as the default state, and then detects the PDSCH by using a receiving manner indicated by the default state. Herein, the detecting the PDSCH by using a receiving manner indicated by the default state includes: When the terminal device uses one or more specific transmit beams to transmit the link reconfiguration request information, the terminal device uses one or more receive beams that are corresponding to the one or more specific transmit beams to receive the PDSCH. Alternatively, the detecting the PDSCH by using a receiving manner indicated by the default state includes: When the terminal device uses one or more specific receive beams to receive the reference signal whose channel quality is higher than the second threshold, the terminal device uses the one or more specific receive beams to receive the PDSCH sent by the network device. Alternatively, the detecting the PDSCH by using a receiving manner indicated by the default state includes: When the terminal device uses one or more specific receive beams to receive the reference signal whose channel quality is the best, the terminal device uses the one or more specific receive beams to receive the PDSCH sent by the network device. Alternatively, the detecting the PDSCH by using a receiving manner indicated by the default state includes: When the terminal device uses one or more specific receive beams to receive the reference signal whose channel quality is higher than the second threshold, the terminal device uses the one or more specific receive beams to receive the PDSCH sent by the network device. Alternatively, the detecting the PDSCH by using a receiving manner indicated by the default state includes: When the terminal device uses one or more specific receive beams to receive the PDCCH, the terminal device uses the one or more specific receive beams to receive the PDSCH. Alternatively, the detecting the PDSCH by using a receiving manner indicated by the default state includes: When the terminal device uses one or more specific receive beams to receive a reference signal in an initial access process, the terminal device uses the one or more specific receive beams to receive the PDSCH. For detailed content of these manners, refer to the foregoing description. Details are not described herein again.”; Zhang et al.; 0177)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the default state/beam capability of Zhang2 into Zhang1. By modifying based on paragraph 0258 of Zhang1 the processing of Zhang1 to include the default state/beam capability as taught by the Zhang2, the benefits of reduced overhead (Zhang1; 0099) improved efficiency (Zhang2; 0165) are achieved.

As to claim 32:
Zhang1 discloses:
A computer program product embodied on a non-transitory computer-readable medium in which a computer program is stored that, when being executed by a computer, is configured to provide instructions to control or carry out
a method comprising:
determining a second beam for a node in a wireless communications system to switch to from a first beam;
(“To quickly recover a link when the beam is blocked, the network device needs to configure, for the terminal, a reference signal resource set used for beam failure detection (beam failure detection RS set) and a reference signal resource set used for recovering a link between the terminal device and the network device (candidate beam identification RS set) (also referred to as a candidate reference signal resource set). An RS in the beam failure detection RS set and a reference signal of the downlink physical control channel PDCCH meet a QCL relationship. When channel quality information (for example, an RSRP or a CQI) of some or all reference signals in the set is lower than a preset threshold, it is determined that a communication link fault occurs. In this application, the communication link fault may also be referred to as a communication link failure, a beam fault, a beam failure, a link fault, a link failure, a communication fault, a communication failure, and the like. In this specification, these concepts have a same meaning. After the communication link fault occurs, the terminal needs to select, from the candidate reference signal set, a reference signal resource whose channel quality information (for example, an RSRP or a CQI) is higher than the preset threshold, to recover a communication link. Herein, the beam failure detection RS set is used by the terminal to detect channel quality of a transmit beam of the network device. The transmit beam is a beam used by the network device when communicating with the terminal. The candidate beam identification RS set is a reference signal set used to initiate link reconfiguration after the terminal determines that a communication link fault occurs on the transmit beam of the network device. In this application, link reconfiguration may also be referred to as recovery of the communication between the network device and the terminal device. In a specific implementation, the reference signal resource set used for beam failure detection and the reference signal resource set used for recovering the link between the terminal device and the network device may also have other names. This is not specifically limited in this application.”; Zhang et al.; 0101)
(where
“The candidate beam identification RS set is a reference signal set used to initiate link reconfiguration after the terminal determines that a communication link fault occurs on the transmit beam of the network device”/FIGs. 1, 2 maps to “determining a second beam for a node in a wireless communications system to switch to from a first beam”, where “used to initiate” maps to “determining”, “candidate beam” maps to “second beam”, “network device” maps to “node”, FIGs. 1, 2 illustrate “wireless communications system”, “link reconfiguration” maps to “switch”, “the transmit beam” maps to “first beam”

transmitting a beam failure recovery ... resource associated with the second beam; and
(where
“To quickly recover a link when the beam is blocked, the network device needs to configure, for the terminal, a reference signal resource set used for beam failure detection (beam failure detection RS set) and a reference signal resource set used for recovering a link between the terminal device and the network device (candidate beam identification RS set) (also referred to as a candidate reference signal resource set)”/”link reconfiguration after the terminal determines that a communication link fault occurs on the transmit beam of the network device. In this application, link reconfiguration may also be referred to as recovery of the communication between the network device and the terminal device” maps to “transmitting a beam failure recovery ... resource associated with the second beam”, where “needs to configure” maps to “transmitting”, “recover a link when the beam is blocked”/”link reconfiguration...on the transmit beam”/”link reconfiguration...also referred to as recovery” maps to “beam failure recovery”, where the “link” and the “beam” are considered as integral and recovery of the “link” is considered as recovery of the “beam”, where “blocked” maps to “failure”, “reference signal resource set used for recovering” maps to “resource”, “candidate beam” maps to “second beam”

monitoring a control resource set of a downlink reference signal associated with the second beam....
(“The candidate beam identification RS set is a reference signal set used to initiate link reconfiguration after the terminal determines that a communication link fault occurs on the transmit beam of the network device. In this application, link reconfiguration may also be referred to as recovery of the communication between the network device and the terminal device. In a specific implementation, ... After the communication link fault occurs, the terminal needs to select, from the candidate reference signal set, a reference signal resource whose channel quality information (for example, an RSRP or a CQI) is higher than the preset threshold, to recover a communication link. Herein, the beam failure detection RS set is used by the terminal to detect channel quality of a transmit beam of the network device...and the reference signal resource set used for recovering the link between the terminal device and the network device may also have other names. This is not specifically limited in this application.” maps to “monitoring a control resource set of a downlink reference signal associated with the second beam”, where “used to initiate” is considered as requiring “monitoring”, in order to perform “initiate”, “RS set...used to initiate” maps to “control resource set”, where “RS set” maps to “resource set”, “used to initiate” maps to “control”, “RS set is a reference signal set used to initiate” maps to “control resource set of a...reference signal”, “candidate beam” maps to “associated with the second beam”, “terminal needs to select, from the candidate reference signal set, a reference signal resource whose channel quality information (for example, an RSRP or a CQI” maps to “downlink”

Zhang1 teaches a candidate beam identification RS set used to initiate link reconfiguration for switching from a current transmit beam to a candidate beam.

Zhang1 as described above does not explicitly teach:
 [transmitting a beam failure recovery] request [resource associated with the second beam]
via transmission configuration indication linkage for physical downlink control channel to receive a response to the beam failure recovery request resource transmission
wherein the node | is configured with a transmission configuration indication table to indicate source reference signals for different quasi co- location parameters.

However, Zhang2 further teaches a TCI/QCL/reference signals/thresholds capability which includes:
 [transmitting a beam failure recovery] request [resource associated with the second beam]
(“The terminal device sends the link reconfiguration request information by using the terminal transmit beam corresponding to the identified terminal receive beam that has good quality. In this case, downlink beam information (including but not limited to a reference signal resource index and/or channel quality of a reference signal resource) may be implicitly or explicitly fed back to the network device.”; Zhang et al.; 0147)
(where
“link reconfiguration may also be referred to as recovery of the communication between the network device and the terminal device”/”terminal device sends the link reconfiguration request information by using the terminal transmit beam corresponding to the identified terminal receive beam that has good quality. In this case, downlink beam information (including but not limited to a reference signal resource index” maps to “[transmitting a beam failure recovery] request [resource associated with the second beam]”, where “sends” maps to “transmitting”, “reconfiguration”/”recovery”/”link reconfiguration request” maps to “request”, “resource index” maps to “resource”, “beam that has good quality” maps to “second beam”

via transmission configuration indication linkage for physical downlink control channel to receive a response to the beam failure recovery request resource transmission
(“Case 7: The fourth reference signal is indicated by a default state in a transmission configuration indication table (TCI table), and the TCI table is configured by the network device for the terminal device before an end moment of the second time period. The fourth reference signal indicated by the default state includes a reference signal that meets a QCL relationship with the PDCCH, or a reference signal received by the terminal device in an initial access process. This case means that the TCI table sent by the network device includes a default state, and an index value of a TCI state corresponding to the default state may be, for example, 00. The terminal device detects the PDSCH by using a receiving manner indicated by the default state. In this case, the fourth reference signal includes a reference signal that meets a QCL relationship with the PDCCH. In other words, when the terminal device uses one or more specific receive beams to receive the PDCCH, the terminal device uses the one or more specific receive beams to receive the PDSCH. For a specific implementation in which the terminal device uses one or more specific receive beams to receive the PDCCH, refer to the description in step S702. Details are not described herein again. Alternatively, the fourth reference signal includes a reference signal received by the terminal device in an initial access process. In other words, when the terminal device uses one or more specific receive beams to receive the reference signal in the initial access process, the terminal device uses the one or more specific receive beams to receive the PDSCH. Herein, the reference signal received by the terminal device in the initial access process includes but is not limited to a downlink synchronization signal block (Synchronization Signal block, SS block), and the SS block includes at least one of the following: a secondary synchronization signal (Secondary Synchronization Signal, SSS), a primary synchronization signal (Primary Synchronization Signal, PSS), and a physical broadcast channel (Physical Broadcast Channel, PBCH).”; Zhang et al.; 0047)
(“In these two cases, the terminal device may train a new beam after the terminal device sends the link reconfiguration request information. To be specific, after receiving the link reconfiguration request information sent by the terminal device, the network device sends a downlink reference signal; the terminal device measures channel quality of the downlink reference signal sent by the network device, to identify the reference signal whose channel quality is higher than the first threshold; and then the terminal device uses a receive beam of the reference signal whose channel quality is higher than the first threshold, to receive the PDCCH sent by the network device”; Zhang et al.; 0157)
(where
“that the TCI table sent by the network device includes a default state, and an index value of a TCI state corresponding to the default state may be, for example, 00. The terminal device detects the PDSCH by using a receiving manner indicated by the default state. In this case, the fourth reference signal includes a reference signal that meets a QCL relationship with the PDCCH”/” after receiving the link reconfiguration request information sent by the terminal device, ... to receive the PDCCH sent by the network device”/”link reconfiguration may also be referred to as recovery” maps to “via transmission configuration indication linkage for physical downlink control channel to receive a response to the beam failure recovery request resource transmission”, where “TCI table” maps to “via transmission configuration indication”, “default state” maps to “linkage”, “QCL relationship with the PDCCH” maps to “for physical downlink control channel”, “receive the PDCCH sent by the network device” maps to “to receive a response”, “after receiving the link reconfiguration request”/”link reconfiguration may also be referred to as recovery” maps to “beam failure recovery request”, “resource index” maps to “resource”, “after receiving” maps to “response”

wherein the node | is configured with a transmission configuration indication table to indicate source reference signals for different quasi co- location parameters.
“The sending unit 502 is configured to send, based on first information, a physical downlink control channel PDCCH during a first time period after the moment n, where the first information includes quasi co-location QCL assumption information of a first reference signal and a second reference signal, the first reference signal is used to demodulate the PDCCH, and the second reference signal is a reference signal meeting a first threshold; and/or” (0223).
“The second threshold and the foregoing first threshold may be the same or may be different.” (0173)
“the sending unit 502 is configured to send, based on second information, a physical downlink shared channel PDSCH during a first time period after the moment n, where the second information includes quasi co-location QCL assumption information of a third reference signal and a fourth reference signal, the third reference signal is used to demodulate the PDSCH, and the fourth reference signal is a reference signal meeting a second threshold.” (0224)
Where there are two sets of “QCL assumption information”, where one “QCL assumption information” is associated with a “second reference signal is a reference signal meeting a first threshold” and another “QCL assumption information” associated with “fourth reference signal is a reference signal meeting a second threshold”.  Where “second reference signal is a reference signal” and “fourth reference signal is a reference signal” maps to “source reference signals”, where “first threshold”/”second threshold” associated with respective “QCL assumption information” maps to “quasi co-location parameters”. Where there are a plurality of thresholds which is counter to Applicant’s apparent argument of a single “threshold to determine whether a link failure occurs”. Where two sets of “QCL assumption information” with respective “first threshold”/”second threshold” maps to a “table”.  Where “second threshold and the foregoing first threshold may be ... or may be different” maps to “different”.

Zhang2 teaches a terminal transmitting a link reconfiguration/recovery request which identifies a receive beam of good quality where the terminal receives a reference signal that meets a QCL relationship with the PDCCH where the receipt of the PDCCH is in response to a request and where “QCL assumption information” associated with different reference signals is associated with respective different thresholds.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the TCI/QCL/reference signals/thresholds capability of Zhang2 into Zhang1. By modifying based on paragraph 0258 of Zhang1 the processing of Zhang1 to include the TCI/QCL/reference signals/thresholds capability as taught by the Zhang2, the benefits of reduced overhead (Zhang1; 0099) improved efficiency (Zhang2; 0165) are achieved.

Claim(s) 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 20200280483 embodiment #1 (hereinafter referred to as “Zhang1”, cited in Non-Final Rejection dated 4/12/2022)  in view of Zhang et al. US 20200280483 embodiment #2 (hereinafter referred to as “Zhang2”, cited in Non-Final Rejection dated 4/12/2022) and in further view of Harada et al. US 20200099437 (cited in Non-Final Rejection dated 4/12/2022).

As to claim 6:
Zhang1 as described above does not explicitly teach:
wherein the favoring comprises assessing the quality of the inactive transmission configuration indication state, measured using corresponding downlink reference signal, to be higher than quality of an active transmission configuration indication state of the first beam plus an offset value, where the offset value may be positive, ....

However, Zhang2 further teaches a TCI capability which includes:
transmission configuration indication state
 (“Case 7: The fourth reference signal is indicated by a default state in a transmission configuration indication table (TCI table), and the TCI table is configured by the network device for the terminal device before an end moment of the second time period. The fourth reference signal indicated by the default state includes a reference signal that meets a QCL relationship with the PDCCH, or a reference signal received by the terminal device in an initial access process. This case means that the TCI table sent by the network device includes a default state, and an index value of a TCI state corresponding to the default state may be, for example, 00. The terminal device detects the PDSCH by using a receiving manner indicated by the default state. In this case, the fourth reference signal includes a reference signal that meets a QCL relationship with the PDCCH. In other words, when the terminal device uses one or more specific receive beams to receive the PDCCH, the terminal device uses the one or more specific receive beams to receive the PDSCH. For a specific implementation in which the terminal device uses one or more specific receive beams to receive the PDCCH, refer to the description in step S702. Details are not described herein again. Alternatively, the fourth reference signal includes a reference signal received by the terminal device in an initial access process. In other words, when the terminal device uses one or more specific receive beams to receive the reference signal in the initial access process, the terminal device uses the one or more specific receive beams to receive the PDSCH. Herein, the reference signal received by the terminal device in the initial access process includes but is not limited to a downlink synchronization signal block (Synchronization Signal block, SS block), and the SS block includes at least one of the following: a secondary synchronization signal (Secondary Synchronization Signal, SSS), a primary synchronization signal (Primary Synchronization Signal, PSS), and a physical broadcast channel (Physical Broadcast Channel, PBCH).”; Zhang et al.; 0047)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the TCI capability of Zhang2 into Zhang1. By modifying based on paragraph 0258 of Zhang1 the processing of Zhang1 to include the TCI capability as taught by the Zhang2, the benefits of reduced overhead (Zhang1; 0099) improved efficiency (Zhang2; 0165) are achieved.

However, Harada et al. further teaches an offset capability which includes:
wherein the favoring comprises assessing the quality of the inactive ..., measured using corresponding downlink reference signal, to be higher than quality of an active ... of the first beam plus an offset value, where the offset value may be positive, ....
(“In FIG. 13, the quality of P BPLs—namely, BPLs 3 and 4—in a backup set BPL set is better than the quality of BPL 2 by a predetermined offset or more. Thus, the user terminal generates a beam failure event, and transmits a beam recovery signal to the radio base station.”; Harada et al.; 0167)
(“For example, in FIG. 4, a beam failure event occurs when the state in which the beam quality (for example, the RSRP and/or the RSRQ) of X BPLs (X≤Y, and X=2 here), out of Y BPLs, is lower than a predetermined threshold continues for or more than a period T1. When a beam failure event occurs, the user terminal reports a beam recovery signal (for example, 1 bit), which indicates that a beam failure has occurred, to the radio base station.”; Harada et al.; 0089)
(“The user terminal (UE) conducts L3 measurements using the mobility measurement signals associated with beams B1 to B3. Note that, in L3 measurements, the received power (for example, at least one of RSRP and RSSI (Reference Signal Strength Indicator)) and/or the received quality (for example, at least one of RSRQ (Reference Signal Received Quality), SNR (Signal-Noise Ratio) and SINR (Signal-to-Interference plus Noise Power Ratio) of mobility measurement signals has to be measured.”; Harada et al.; 0045)
(“The measurement section 305 may measure, for example, the received power (for example, RSRP and/or RSSI), the received quality (for example, at least one of RSRQ, the signal-to-interference plus noise ratio (SINR) and the signal-to-noise ratio (SNR), channel states and so forth of received signals. The measurement results may be output to the control section 301.”; Harada et al.; 0245)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the offset capability of Harada et al. into Zhang1. By modifying Zhang1 the processing of Zhang1 to include the offset capability as taught by the Harada et al., the benefits of reduced measurement/reporting (Harada et al.; 0119) are achieved.

As to claim 21:
Zhang1 as described above does not explicitly teach:
wherein the favoring comprises assessing the quality of the inactive transmission configuration indication state, measured using corresponding downlink reference signal, to be higher than quality of an active transmission configuration indication state of the first beam plus an offset value, where the offset value may be positive, ....

However, Zhang2 further teaches a TCI capability which includes:
transmission configuration indication state
 (“Case 7: The fourth reference signal is indicated by a default state in a transmission configuration indication table (TCI table), and the TCI table is configured by the network device for the terminal device before an end moment of the second time period. The fourth reference signal indicated by the default state includes a reference signal that meets a QCL relationship with the PDCCH, or a reference signal received by the terminal device in an initial access process. This case means that the TCI table sent by the network device includes a default state, and an index value of a TCI state corresponding to the default state may be, for example, 00. The terminal device detects the PDSCH by using a receiving manner indicated by the default state. In this case, the fourth reference signal includes a reference signal that meets a QCL relationship with the PDCCH. In other words, when the terminal device uses one or more specific receive beams to receive the PDCCH, the terminal device uses the one or more specific receive beams to receive the PDSCH. For a specific implementation in which the terminal device uses one or more specific receive beams to receive the PDCCH, refer to the description in step S702. Details are not described herein again. Alternatively, the fourth reference signal includes a reference signal received by the terminal device in an initial access process. In other words, when the terminal device uses one or more specific receive beams to receive the reference signal in the initial access process, the terminal device uses the one or more specific receive beams to receive the PDSCH. Herein, the reference signal received by the terminal device in the initial access process includes but is not limited to a downlink synchronization signal block (Synchronization Signal block, SS block), and the SS block includes at least one of the following: a secondary synchronization signal (Secondary Synchronization Signal, SSS), a primary synchronization signal (Primary Synchronization Signal, PSS), and a physical broadcast channel (Physical Broadcast Channel, PBCH).”; Zhang et al.; 0047)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the TCI capability of Zhang2 into Zhang1. By modifying based on paragraph 0258 of Zhang1 the processing of Zhang1 to include the TCI capability as taught by the Zhang2, the benefits of reduced overhead (Zhang1; 0099) improved efficiency (Zhang2; 0165) are achieved.

However, Harada et al. further teaches an offset capability which includes:
wherein the favoring comprises assessing the quality of the inactive ..., measured using corresponding downlink reference signal, to be higher than quality of an active ... of the first beam plus an offset value, where the offset value may be positive, ....
(“In FIG. 13, the quality of P BPLs—namely, BPLs 3 and 4—in a backup set BPL set is better than the quality of BPL 2 by a predetermined offset or more. Thus, the user terminal generates a beam failure event, and transmits a beam recovery signal to the radio base station.”; Harada et al.; 0167)
(“For example, in FIG. 4, a beam failure event occurs when the state in which the beam quality (for example, the RSRP and/or the RSRQ) of X BPLs (X≤Y, and X=2 here), out of Y BPLs, is lower than a predetermined threshold continues for or more than a period T1. When a beam failure event occurs, the user terminal reports a beam recovery signal (for example, 1 bit), which indicates that a beam failure has occurred, to the radio base station.”; Harada et al.; 0089)
(“The user terminal (UE) conducts L3 measurements using the mobility measurement signals associated with beams B1 to B3. Note that, in L3 measurements, the received power (for example, at least one of RSRP and RSSI (Reference Signal Strength Indicator)) and/or the received quality (for example, at least one of RSRQ (Reference Signal Received Quality), SNR (Signal-Noise Ratio) and SINR (Signal-to-Interference plus Noise Power Ratio) of mobility measurement signals has to be measured.”; Harada et al.; 0045)
(“The measurement section 305 may measure, for example, the received power (for example, RSRP and/or RSSI), the received quality (for example, at least one of RSRQ, the signal-to-interference plus noise ratio (SINR) and the signal-to-noise ratio (SNR), channel states and so forth of received signals. The measurement results may be output to the control section 301.”; Harada et al.; 0245)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the offset capability of Harada et al. into Zhang1. By modifying the processing of Zhang1 to include the offset capability as taught by the processing of Harada et al., the benefits of reduced measurement/reporting (Harada et al.; 0119) are achieved.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael K Phillips/Examiner, Art Unit 2464